Exhibit 10.66
 

 
STATE OF NEVADA
 
 
 
ROSS MILLER
Secretary of State
[nevada2.jpg]
 
 
SCOTT W. ANDERSON
Deputy Secretary
for Commercial Recordings
 
OFFICE OF THE
SECRETARY OF STATE
 

 
 

  Certified Copy       January 10, 2011 Job Number:         C20110110-0645    
Reference Number:     Expedite:     Through Date:    

 
The undersigned filing officer hereby certifies that the attached copies are
true and exact copies of all requested statements and related subsequent
documentation filed with the Secretary of State’s Office, Commercial Recordings
Division listed on the attached report.
 

Document Number(s)  Description Number of Pages 20110014580-52  Amendment 1
Pages/1 Copies

 
  
                                    

 

[nevada2.jpg]  
Respectfully,
[rosssig.jpg]
 
ROSS MILLER
Secretary of State

Certified By: Greg Devaul
Certificate Number: C20110110-0645
You may verify this certificate
online at http://www.nvsos.gov/
   

 
















 

 
Commercial Recording Division
202 N. Carson Street
Carson City, Nevada 89701-4069
Telephone (775) 684-5708
Fax (775) 684-7138
 

 
 
 

--------------------------------------------------------------------------------

 
 

  [barcode.jpg] 

 

          [seala.jpg] 
ROSS MILLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-4520
(775) 884 5708
Website: www.nvsos.gov
 
[img1.jpg]
[img2.jpg]  

 

USE BLACK INK ONLY - DO NOT HIGHLIGHT   ABOVE SPACE IS FOR OFFICE USE ONLY

 
Certificate of Amendment to Articles of Incorporation
For Nevada Profit Corporations
(Pursuant to NSR 78.385 and 78.390  - After Issuance of Stock)
 
1. Name of corporation:
INVISA, INC.
 
2. The articles have been amended as follows: (provide article numbers, if
available)
Article XIII is added.
Upon filing of this certificate of amendment, the corporation shall effect a
one-for-5 reverse split whereby each outstanding share of common stock, par
value $0.001 per share shall, without any action on the part of the holder,
become and be converted into 0.20 shares of common stock, par value $0.001 per
share. In connection with the reverse split, no fractional shares shall be
issued. In lieu of fractional shares, each holder who would otherwise be
entitled to receive fractional shares of new common stock, will, upon surrender
of the certificates representing shares of old common stock, receive such
additional fractional share as will result in the holder having a whole number
of shares.
 
 
3. The vote by which the stockholders holding shares in the corporation
entitling them to exercise a least a majority of the voting power, or such
greater proportion of the voting power as may be required in the case of a vote
by classes or series, or as may be required by the provisions of the articles of
incorporation have voted in favor of the amendment is:             56.57%
 

4: Effective date of filing: (optional)    
January 31, 2011  
(must not be later than 90 days after the certificate is filed)

  
5. signature: (required)
 
 
[edsig.jpg]
*If any proposed amendment would alter or change any preference or any relative
or other right given to any class or series of outstanding shares, then the
amendment must be approved by the vote, in addition to the affirmative vote
otherwise required, of the holders of shares representing a majority of the
voting power of each class or series affected by the amendment regardless to
limitations or restrictions on the voting power thereof.
 
IMPORTANT: Failure to include any of the above information and submit with the
proper fees may cause this filing to be rejected.
 

This form must be accompanied by appropriate fees. 
Nevada Secretary of State Amend Profit After
(Illegible text)

 
 
                    

--------------------------------------------------------------------------------

 
 
 